DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Amendment filed 1/14/21 has been received, entered into the record, and carefully considered. The following information provided in the amendment affects the instant application by:
	No claims have been added, amended, or cancelled.
Remarks drawn to rejections of Office Action mailed 10/16/2020 include:
ODP rejection over US 9,957,290: which has been overcome by applicant’s arguments and has been withdrawn. The examiner does not believe a trail was blazed to the compounds claimed herein based on the claims of ‘290.
ODP rejection over US 10,597,420: which has been maintained for reasons of record.
Provisional ODP over copending application 16/800,694 has been changed to an Obviousness Double Patenting rejection over US 10,882,883 since the ‘690 application has since matured into the corresponding ‘883 patent and has been maintained for reasons of record.

An action on the merits of claims 1, 22, 36-42, 58, and 66-72 is contained herein below. The text of those sections of Title 35, US Code which are not included in this action can be found in a prior Office action.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
The rejection of claims 36-41 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, and 6-10 of U.S. Patent No. 10,597,420 is maintained for reasons of record. Although the claims at issue are not identical, they are not patentably distinct from each other because the compounds claimed in both applications are substantially overlapping. As applicants noted in their response filed 1/14/21, both applications claim Amphotericin B derivatives in which the C2’-OH has been epimerized; the C16 carboxylic acid has been converted to a urea which is substituted by various substituents; and the C13-OH has been optionally functionalized with an alkyl or haloalkyl group. As such, the differences in the compounds is in the scope of the –XR1 group. However, the examiner would like to note, as set forth in the prior action, that the –XR1 group in both applications is limited to 
    PNG
    media_image1.png
    94
    289
    media_image1.png
    Greyscale
in the instant application and 
    PNG
    media_image2.png
    58
    150
    media_image2.png
    Greyscale
as in ‘420. As such, since the instant application merely defines the stereochemistry of the group, the compounds of ‘420 would clearly embrace both and a skilled artisan would see that applications were indeed substantially overlapping. 
Applicant’s arguments filed 1/14/21 have been considered but are not persuasive. Applicants argue that there is no teaching, suggestion, or motivation in the claims of ‘420 to 1 to optionally be 
    PNG
    media_image2.png
    58
    150
    media_image2.png
    Greyscale
which is the same as instantly claimed. As such, applicant’s arguments are not convincing and the rejection is maintained.

Claims 36-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 8, 10, and 13-24 of U.S. Patent No. 10,882,883 (formerly a provisional rejection over its corresponding application 16/800,694). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant compounds would be prima facia obvious in view of the use of the same as set forth in ‘883. As applicants noted in their response filed 1/14/21, both applications claim Amphotericin B derivatives in which the C2’-OH has been epimerized; the C16 carboxylic acid has been converted to a urea which is substituted by various substituents; and the C13-OH has been optionally functionalized with an alkyl or haloalkyl group. As such, the differences in the compounds is in the scope of the –XR1 group. The examiner would like to further note that ‘883 specifically discloses 
    PNG
    media_image3.png
    49
    140
    media_image3.png
    Greyscale
in claim 8 and 
    PNG
    media_image4.png
    46
    123
    media_image4.png
    Greyscale
 in claim 10 which would anticipate the instant compounds.
Applicants have argued that there is no suggestion to select the particular amino-substituted alkyl or cyclo-alkyl groups thus arriving at the instant compounds. The examiner respectfully disagrees as noted above, ‘883 directs one to various embodiments embraced by the instant claims. Further, applicants argue that ‘883 is drawn to methods of treatment and the instant application is drawn to compounds and thus would not be obvious. However, the examiner would like to note that the compounds claimed herein would certainly be obvious to a skill artisan based upon the claimed methods of using the same as in ‘883.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVISS C MCINTOSH III whose telephone number is (571)272-0657.  The examiner can normally be reached on Monday-Friday 9AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TRAVISS C. MCINTOSH III
Primary Examiner
Art Unit 1623



/TRAVISS C MCINTOSH III/Primary Examiner, Art Unit 1623